                         Case 1:21-cv-11500-MLW Document 1-6 Filed 09/13/21 Page 1 of 2
OAO 440 (Rev. 10/93) Summons in a Civil Action


                                           UNITED STATES DISTRICT COURT
                                                            District of                    Massachusetts


            JUILETTE MCKINNEY
                                                                             SUMMONS IN A CIVIL CASE
                                      V.

             KONINKLIJKE PHILIPS N.V.,
             PHILIPS NORTH AMERICA LLC,                            CASE         21-11500
             PHILIPS HOLDING USA, INC.,
             PHILIPS RS NORTH AMERICA
             LLC, and JOHN DOEs 1-20,




                      TO: (Name and address of Defendant)

                                KONINKLIJKE PHILIPS N.V.
                                222 Jacobs Street, Floor 3, Cambridge, Massachusetts 02141




           YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY                       (name and address)




                                Harrison M. Biggs
                                Parker Waichman LLP
                                6 Harbor Park Drive
                                Port Washington, NY 11050




an answer to the complaint which is herewith served upon you, within                              days after service of this
summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for the
relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a reasonable period of time
after service.




CLERK                                                              DATE



(By) DEPUTY CLERK
                             Case 1:21-cv-11500-MLW Document 1-6 Filed 09/13/21 Page 2 of 2
OAO 440 (Rev. 10/93) Summons in a Civil Action
                                                                          RETURN OF SERVICE
                                                                                               DATE
            Service of the Summons and complaint was made by me(1)

NAME OF SERVER (PRINT)                                                                         TITLE


   Check one box below to indicate appropriate method of service

           G Served personally upon the third-party defendant. Place where served:



           G Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age and
             discretion then residing therein.
                Name of person with whom the summons and complaint were left:

           G Returned unexecuted:




           G Other (specify):




                                                                       STATEMENT OF SERVICE FEES
TRAVEL                                                       SERVICES                                      TOTAL


                                                                          DECLARATION OF SERVER

                      I declare under penalty of perjury under the laws of the United States of America that the foregoing information
            contained in the Return of Service and Statement of Service Fees is true and correct.



            Executed on
                                              Date                       Signature of Server




                                                                         Address of Server




(1) As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure.
